DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/21/21 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/21/21 have been fully considered.
Applicant has argued that the recited two step etching is not shown by Hasegawa et al. However, the amendments do not overcome the Prior Art of Record. For example, Luere et al teaches two-step etching for spacer target film patterning. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0287612 to Luere et al.
	Regarding Claim 1, Luere et al. teaches an etching method comprising:
forming a second film (310) on a workpiece (300), the workpiece including a processing target film (314), a layer including a plurality of convex portions (302) formed on the processing target film, and a first film (306) that covers the plurality of convex portions, wherein the first film also covers the processing target film between the plurality of convex portions; etching the second film (Fig 3B-3C) with a first processing gas such that, after the etching of the second film: (i) the second film remains on a first portion of the first film that covers a side surface of each of the plurality of convex portions, (ii) a second portion of the first film that covers a top of each of the plurality of convex portions is exposed, and (iii) a third portion of the first film that covers the processing target film extending between the plurality of convex portions is exposed; and after etching the second film with the first processing gas etching the first film with a second processing gas (Paragraph 23) different from the first processing gas (Fig 3C-3D), and wherein at a start of the etching of the first film with the second processing gas each of (i), (ii) and (iii) is present in a state where the second film remains on the first portion of the first film that covers the side surface of each of the plurality of convex portions, the etching of the first film exposing: (a) at least part of the top portion of each of the plurality of convex portions, and (b) at least part of the processing target film between the plurality of convex portions (Fig 3D).

Regarding Claim 3, Luere et al. implicitly teaches, in the etching the first film, a selection ratio of the first film to the second film is A1/B1 or more, provided that Al represents a film thickness of the second portion of the first film that covers the top portion of each of the plurality of convex portions after the etching the second film, and B1 represents a film thickness of the second film remaining on the first portion of the first film that covers the side surface of each of the plurality of convex portions after the etching the second film with B1 a thickness above the top portion of each of the plurality of convex portions, in a virtual plane along the first portion of the first film, since at least a portion of the second film thickness remains on the first film above the top portion of each of the plurality of convex portions as shown in Fig 3D.
Regarding Claim 4, Luere et al. teaches selectively removing: (i) the plurality of convex portions exposed after the etching the first film, and (ii) the second film remaining after the etching the first film; and
after the selectively removing, etching the processing target film using the first film remaining after the etching the first film, as a mask (Fig 3E).
Regarding Claim 7, Luere et al. teaches in the etching the first film, a fourth portion of the first film is etched at a location positioned immediately below the second film remaining on the first portion of the first film and above the processing target film, 
Regarding Claim 8, Luere et al. teaches the second film is made of silicon oxide (SiO2), silicon nitride (SiN), or carbon (C).
Regarding Claim 14, Luere et al. teaches prior to forming the second film the first film has first and second shoulders for each convex portion; after forming of the second film and before the etching of the second film, the second film covers the first and second shoulders of the first film and top portions of the first film between the first and second shoulders; and after the etching of the second film and before the etching of the first film at least part of the top portions of the first film between the first and second the shoulders is exposed and covers the top of each convex portion (Figure 3C).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0287612 to Luere et al. in view of US 2009/0163030 to Omura et al.
Regarding Claim 5, as applied above, Luere et al teaches the method of the invention substantially as claimed, but does not expressly teach etching the processing target film using the plurality of convex portions exposed after the etching the first film, and the first film and second film remaining after the etching the first film, as masks. However, Omura et al. teaches etching a processing target film using a plurality of convex portions exposed after the etching a first film, and the first film and a second film remaining after the etching the first film, as masks in order to form a wider pattern (See at least Figures 1G-1I and related discussion). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to etch the processing target .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0287612 to Luere et al. in view of US 2014/0308815 to Dokan et al.
Regarding Claim 6, as applied above, Luere et al teaches the method of the invention substantially as claimed, but does not expressly teach an etching apparatus to perform the method. However, an etching apparatus comprising: a chamber configured to receive a workpiece; an exhaust configured to reduce a pressure inside the chamber; a gas supply configured to supply a processing gas into the chamber; and a controller configured to control an overall operation of the etching apparatus is well known and conventional for plasma processing. For example Dokan et al. teaches an etching apparatus comprising: a chamber configured to receive a workpiece; an exhaust configured to reduce a pressure inside the chamber; a gas supply configured to supply a processing gas into the chamber; and a controller configured to control an overall operation of the etching apparatus (See at least Figure 3 and related discussion). It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use a conventional apparatus to perform the method with predictable results.

Allowable Subject Matter
s 9-13, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roberts P Culbert whose telephone number is (571)272-1433. The examiner can normally be reached Monday thru Thursday 7:30 AM-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ROBERTS P CULBERT/Primary Examiner, Art Unit 1716